Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made on August 29th, 2006, by
and between WinWin Gaming, Inc., a Delaware corporation (“Client”), and Calico
Capital Management, LLC, a Delaware limited liability company (“Consultant”).

 

1.                                      Engagement of Consultant. Client hereby
engages Consultant to render consulting services to Client on a non-exclusive
basis and on the terms and for the consideration specified herein. As such,
Consultant will familiarize itself to the extent it deems necessary and
appropriate with the business, operations, condition (financial and otherwise)
and prospects of the Client and will provide advice on the capital structure of
the Client, financing options, types of financial instruments to be offered, and
the likely market segment which the financial instruments are suitable. The
Consultant may identify possible investors interested in providing capital to
the Client or otherwise participating in a Transaction (as defined below)
pursuant to terms to be negotiated by and among such possible investors and the
Client (without the involvement of the Consultant), and, at the option of
Consultant, will provide consulting services with respect to any Transaction. If
the Consultant, after becoming familiar with potential transactions of the
Client, declines to render advice to the Client with respect to a particular
Transaction, Consultant shall not enter into any other engagement with a third
party with respect to such Transaction. Client understands that no particular
result is promised or can be guaranteed by Consultant in rendering the services
for any particular matter or with respect to any Transaction. Consultant
undertakes to render the services competently and with professional skill.
Client will provide Consultant with such factual information and materials as
Consultant may require to perform such consulting services. Client shall
determine the scope of the work to be performed, but after having agreed to
perform such services, Consultant shall determine the means, manner and method
of performing these services. For purposes of this Agreement, a “Capital
Transaction” shall mean any private placement of any securities of Client
(including debt, equity or any derivative or convertible securities) with
investors identified by Consultant and any other investors who participate in
such transaction through the direct or indirect efforts of Consultant
(“Consultant Identified Investors”). For purposes of this Agreement, an “M&A
Transaction” shall mean (i) any acquisition of outstanding capital stock or
control of the outstanding capital stock or all or substantially all of the
assets of companies made by the Client by one or more Consultant Identified
Investors or (ii) any merger, consolidation, tender or exchange offer, leveraged
buyout, acquisition or sale of substantially all of Client’s assets or equity
interests, recapitalization involving the distribution of cash, securities or
property to Client’s equity holders or similar transactions involving all or a
substantial part of the business, assets or equity interests of Client and/or
its affiliates in one or more transactions. A “Transaction” shall mean any
Capital Transaction or a M&A Transaction and any additional matters identified
in advance and mutually agreed to in writing by Consultant and Client.

 

Consultant is not a registered “broker” or “dealer” as such terms are defined in
Section 3(a)(4) and 3(a)(5) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and will not act to effect any transactions in securities
for the account of Client. With respect thereto and notwithstanding anything set
forth herein to the contrary, in connection with any Transaction, Consultant
will not engage in any of the following activities: (a) participate in the
negotiation of terms and conditions of the sale and purchase of any securities
of Client; (b) assist Client in the distribution of materials relating to the
sale of any securities of Client; (c) prepare any analysis or provide any advice
to any potential investors regarding the benefits or potential return relating
to the purchase of any securities of Client; (d) directly assist Client or any
prospective investor of securities of Client with the completion of a
Transaction; (e) facilitate the sale, exchange or transfer of securities of
Client or any handling of any funds received from the potential investors for
any securities of Client, (f) discuss the details of a proposed Transaction with
a potential investor, and (g) make recommendations to a potential investor with
respect to a Transaction.

 

--------------------------------------------------------------------------------


 

Client understands and agrees that Consultant may retain a broker/dealer to
assist Consultant in certain aspects of a Transaction. In addition, Client
understands and agrees that if Client requests Consultant to undertake services
causing Consultant to become or to be deemed a “broker-dealer”, then investors
might have a right of rescission or an action for damages with respect to
Transactions in which the Consultant is deemed to be a broker-dealer.

 

2.                                      Term; Termination.

 

2.1.                              Term. The term of this Agreement shall
commence on the date hereof and shall continue until the twelve month
anniversary of the date set forth above (the “Initial Term”). This Agreement
will automatically renew for unlimited consecutive additional three (3) month
periods unless either party provides written notice of non-renewal to the other
party at least thirty (30) days prior to the expiration of the Initial Term or
any renewal period thereafter as the case may be (the Initial Term and such
renewal period, if any, shall be referred to herein as the “Term”).

 

2.2.                              Termination. Upon termination of this
Agreement, except as otherwise provided herein, Client’s sole responsibility to
Consultant shall be to pay Consultant for any unpaid fees or other consideration
earned pursuant to this Agreement.

 

3.                                      Compensation; Reimbursement.

 

3.1.                              Signing Fee. Within ten (10) business days of
executing this Agreement, Client shall issue to Consultant 1.0 million shares of
its common stock. The Consultant shall have the right to allocate this ownership
stake as it finds necessary in the course of providing services for Client.

 

3.2.                              Additional Payments. To the extent that the
Consultant successfully assists in the closing of a Transaction, an additional
payment, either in cash or in additional shares of common stock or common stock
warrants, will become due to the Consultant (the “Milestone Payment”). It is
understood that the Client and Consultant will create a separate arrangement to
this Agreement, mutually agreed upon in good faith, to govern the size and
form of the Milestone Payment.

 

3.3.                              Registration of Securities. If, at any time or
from time to time, Client shall determine to register any of its equity
securities, either for its own account or the account of a stockholder, Client
shall promptly (but in no event less than thirty (30) days prior to
registration) give Consultant written notice thereof; and shall include in such
registration (and any related qualifications including compliance with Blue Sky
laws), and in any underwriting involved therein, all shares of common stock held
by Consultant, as specified in a written response(s) by Consultant, made within
20 days after receipt of the written notice of registration from Client.
Notwithstanding any other provision of this Section 3.5, if the registration by
Client is for a registered public offering involving an underwriting and the
managing underwriter determines that marketing factors require a limitation of
the number of shares to be underwritten, the percentage of shares of securities
to be registered for sale by Client and Consultant shall be equally reduced. If
the registration by Client is for a registered public offering involving an
underwriting, Consultant agrees that it shall (i) not effect any public sale or
distribution (including sales pursuant to Rule 144) of equity securities of
Client or any securities convertible into or exchangeable or exercisable for
such securities and (ii) provide upon request, customary lock-up agreements for
itself and its affiliates by which they agree not to sell any of their shares of
common stock for a period of 180 days from the effective date of the
registration statement, or for such other length of time determined by the
managing underwriter. In addition to the rights set forth above, Consultant
shall be entitled to request, at any time and in any number of requests, that
Client file a registration statement

 

2

--------------------------------------------------------------------------------


 

on Form S-3 (or any successor form to Form S-3) for an offering of shares of
common stock of Client held by Consultant having an aggregate market value (net
of underwriters’ discounts and commissions) of at least $500,000 and the Client
is a registrant entitled to use Form S-3 to register the shares of common stock
for such an offering, Client shall use its commercially reasonable efforts to
cause such shares of common stock to be registered for the offering on such
form and to cause such shares of common stock to be qualified in such
jurisdictions as Consultant may reasonably request. If such offer is to be an
underwritten offering, the underwriter shall be selected by Consultant.

 

3.4.                              No Reduction Due to Other Advisors. No fee
payable to any other financial advisor either by Client or any other entity
shall reduce or otherwise affect the compensation, fees, payments or
reimbursements payable hereunder to Consultant.

 

4.                                      Work Product. Consultant shall promptly
and fully disclose to Client in writing all Work Products (as defined below),
and the entire right, title and interest to all such Work Products (including,
without limitation the entire right, title and interest to any renewals,
reissues, extensions, substitutions, continuations, continuations in part, or
divisions that may be filed with respect to the Work Products) shall be Client’s
exclusive property and all Work Products developed by Consultant are hereby
assigned to Client. Consultant will, at Client’s expense, give Client all
assistance reasonably required to perfect, protect, and use the Work Products.
The obligations of Consultant pursuant to this Section 4 shall survive for the
one (1) year period immediately following termination of this Agreement. As used
herein, “Work Product” means any work product, improvement, discovery, design,
work or idea (whether patentable or not and including those which may be subject
to copyright protection, trademark protection or other intellectual property
rights protection) generated, conceived, created or reduced to practice by
Consultant alone or in conjunction with others, during or after working hours,
that relates directly or indirectly to Client’s or its subsidiaries’ businesses
or to Client’s actual research or development.

 

5.                                      Representations and Warranties of
Client. Client agrees to cooperate with Consultant and will furnish to, or cause
to be furnished to, Consultant all information and data concerning the Client
(the “Information”) which Consultant reasonably deems appropriate in connection
with the services to the Client as provided herein and will provide Consultant
with access to the Client’s officers, directors, employees and advisors. The
Client represents and warrants that all Information made available to Consultant
by the Client with respect to any Transaction included or incorporated by
reference into a related private placement memorandum or prospectus will be
complete and correct in all material respects as of the date such Information is
provided, and as of the closing date of the related Transaction, and will not be
misleading or violate the anti-fraud provisions of the Exchange Act in any
material respect, and that any projections, forecasts or other Information
provided by the Client to Consultant will have been prepared in good faith and
will be based upon reasonable assumptions and projections. The Client agrees to
promptly notify Consultant if the Client believes that any Information which was
previously provided to Consultant has become materially misleading. The Client
acknowledges and agrees that in rendering its services hereunder, Consultant
will be using and relying on the Information (and information available from
public sources and other sources deemed reliable by Consultant) without
independent verification thereof or independent appraisal or evaluation of the
Client or any party to a Transaction. Consultant does not assume responsibility
for the accuracy or completeness of the Information. If all or any portion of
the business of the Client is engaged in through subsidiaries or other
affiliates, the references in this paragraph to the Client will, when
appropriate, be deemed also to include all such subsidiaries or other
affiliates.

 

6.                                      Indemnification. Client agrees to
indemnify and hold harmless the Consultant and its affiliates and their
respective directors, officers, managers, attorneys, finders, agents,
representatives, advisors, stockholders, members and employees, and each person,
if any, who controls Consultant within the meaning of the Securities Act of
1933, as amended (the “Securities Act”) and the Exchange Act (collectively, the
“Consultant Indemnified Parties”) in accordance with the provisions for
indemnification

 

3

--------------------------------------------------------------------------------


 

and contribution set forth in Attachment “A” hereto, which is incorporated by
reference in and made a part of this Agreement as if fully set forth herein.

 

7.                                      Advertisements. With the prior written
consent of Client, which shall not be unreasonably withheld, Consultant shall
have the right to place advertisements in mailings and financial and other
newspapers and journals at its own expense describing its services hereunder to
Client relating to any consummated Transaction and using Client’s logo, slogan,
trademark, and/or service mark.

 

8.                                      Confidentiality.

 

8.1.                              Restrictions on Consultant. Consultant
recognizes that its relationship with Client will give it access to non-public
proprietary information, confidential information and trade secrets.
Consequently, during the Term of this Agreement and for the two (2) year period
immediately thereafter, Consultant will not use or disclose for itself or for
others (except persons specifically designated by Client) any Confidential
Information. “Confidential Information” shall include but not be limited to, any
information concerning Client’s processes, products, services, inventions,
purchasing, accounting, marketing, selling methods and techniques, research and
development, computer programs, purchasing information, ideas and plans for
development, historical financial data and forecasts, long range plans and
strategies, customer lists, Information and any other information related to
Client’s customers, and any such other information concerning the business of
Client or its manner of operation which is not generally known in the industry.
Confidential Information shall not include any information that: (i) is or
subsequently becomes publicly available without Consultant’s breach of this
Agreement; (ii) was in the Consultant’s possession at the time of disclosure and
was not acquired from Client; (iii) is received from third parties, and is
rightfully in the possession of such third parties and not subject to a
confidentiality obligation of third parties; (iv) is required by law to be
disclosed (with prior notice to Client); or (v) is intentionally disclosed
without restriction by Client to a third party.

 

8.2.                              Restrictions on Client. Client agrees that any
advice or communication, written or oral, provided by Consultant pursuant to
this Agreement will be treated by Client as confidential, will be solely for the
information and assistance of Client in connection with its consideration of a
Transaction and will not be used, circulated, quoted or otherwise referred to
for any other purpose, nor will it be filed with, included in or referred to, in
whole or in part, in any registration statement, proxy statement or any other
communication, whether written or oral, prepared, issued or transmitted by
Client or any affiliate, director, officer, employee, agent or representative of
any thereof, without, in each instance, Consultant’s prior written consent.
Client further agrees that it will not disclose the identity of Consultant, the
existence of this Agreement or the engagement created hereby or Consultant’s
role with respect to any Transaction without the prior written consent of
Consultant, other than as may be required by applicable law or regulations,
including any requirements imposed under the Securities Act or the Exchange Act;
provided, that in the event such disclosure is required under applicable law or
regulation, Client shall notify Consultant and provide Consultant with an
opportunity to review and provide comments with respect to such proposed
disclosure not less than two (2) business days prior to making such disclosure;
provided, further, that if Consultant fails to respond to Client within two
(2) business days of receipt of such proposed disclosure, Consultant shall be
deemed to have consented to such proposed disclosure and waived its right to
review and provided comments with respect to such disclosure.

 

8.3.                              Third Party Information. Client recognizes
that Consultant has received, and in the future may receive, from third parties
their confidential or proprietary information subject to a duty on the
Consultant’s part to maintain the confidentiality of such information and to use
it only for certain limited purposes. Consultant agrees at all times during the
Term of this Agreement, not to commingle the Confidential Information with other
third parties’ confidential or proprietary information.

 

4

--------------------------------------------------------------------------------


 

9.                                      Surrender of Material upon Termination
of Agreement. Upon termination of this Agreement, Consultant shall return
immediately to Client all Work Products including, but not limited to, books,
records, notes, data and information relating to Client or its business, and
will so certify in writing that it has done so.

 

10.                               Conflicts. Client acknowledges that Consultant
and its affiliates have and will continue to have other relationships with
parties other than Client pursuant to which Consultant may acquire information
of interest to Client. Consultant shall have no obligation to disclose such
information to Client, or to use such information in connection with any
contemplated Transaction. Client recognizes that Consultant is being engaged
hereunder to provide the consulting services described above only to Client and
is not acting as an agent or a fiduciary of, and shall have no duties or
liability to, the equity holders of Client or any third party in connection with
its engagement hereunder, all of which are hereby expressly waived. No one other
than Client (and such other parties in such capacities, if any) is authorized to
rely upon the engagement of Consultant hereunder or any statements, advice,
opinions or conduct by Consultant.

 

11.                               Miscellaneous.

 

11.1.                        Notices. Any notices desired, required or permitted
to be given hereunder shall be delivered personally or mailed, certified or
registered mail, return receipt requested, or delivered by overnight courier
service, to the following addresses, or such other addresses as shall be given
by notice delivered hereunder, and shall be deemed to have been given upon
delivery, if delivered personally, three (3) business days after mailing, if
mailed, or one (1) business day after timely delivery to the overnight courier
service, if delivered by overnight courier service:

 

If to Consultant:

 

Calico Capital Management, LLC

767 3rd Avenue, 38th Floor

New York, NY 10017

Facsimile: (646) 514.4385

Attn: Michael L. Clofine

 

With a copy to

 

Reed Smith LLP

599 Lexington Avenue, 29th Floor

New York, NY 10022

Facsimile: (212) 521.5450

Attn: Herbert F. Kozlov, Esq.

 

If to Client:

 

WinWin Gaming, Inc.

8687 West Sahara Avenue

Suite 201

Las Vegas, NV 89117

Facsimile: (702) 212.4553

Attn:  Pat Rogers

 

5

--------------------------------------------------------------------------------


 

or to such other address as such party may indicate by a written notice
delivered to the other party hereto.

 

11.2.                        Attorneys’ Fees. If any party to this Agreement
brings an action or proceeding directly or indirectly based upon this Agreement
or the matters contemplated hereby against another party, the prevailing party
shall be entitled to recover, in addition to any other appropriate amounts, its
reasonable costs and expenses in connection with such action or proceeding,
including, but not limited to, reasonable attorneys’ fees and court costs.

 

11.3.                        Governing Law; Jurisdiction. It is the intention of
the parties that this Agreement shall be subject to and shall be governed by and
construed in accordance with the internal laws of the State of New York without
reference to its choice of law provisions. All actions and proceedings arising
out of or relating to this Agreement shall be heard and determined exclusively
in any New York state or federal court sitting in New York, New York (Borough of
Manhattan). The parties hereto hereby (a) submit to the exclusive jurisdiction
of any such court for the purpose of any claim, action, suit, proceeding,
arbitration, mediation or investigation (an “Action”) arising out of or relating
to this Agreement brought by any party hereto, and (b) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts.

 

11.4.                        Entire Agreement. This Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
supersedes and cancels any prior communications, understandings and agreements
between the parties with respect to the subject matter contemplated herein.

 

11.5.                        Amendment; Waiver. This Agreement may not be
amended or modified except by a writing executed by both of the parties hereto.
The waiver by any party hereto of any breach of any provision hereunder shall
not operate or be construed as a waiver of any prior or subsequent breach of the
same or any other provision hereunder.

 

11.6.                        Assignability. Neither party to this Agreement
may assign its rights and obligations under this Agreement without the prior
written consent of the other party.

 

11.7.                        Binding Effect. This Agreement and any amendment
thereto, shall be binding upon and shall inure to the benefit of the successors
and assignees of the parties hereto.

 

11.8.                        Relationship. Nothing in this Agreement shall be
interpreted to provide that Consultant and Client are partners, joint venturers,
agents or assignees of the other. Consultant is and shall remain an independent
contractor providing services to Client, and is not an employee or agent of
Client, and neither party shall be entitled to bind the other party in any way.

 

11.9.                        Headings. The section headings herein are intended
for reference and shall not by themselves determine the construction or
interpretation of this Agreement.

 

11.10.                  Severability. Should a court or other body of competent
jurisdiction determine that any provision in this Agreement is invalid or
unenforceable, the remaining provisions in this Agreement nevertheless shall be
deemed valid and enforceable, and continue in full force and effect without
being impaired or invalidated in any way.

 

6

--------------------------------------------------------------------------------


 

11.11.                  Further Assurances. The parties shall execute,
acknowledge and deliver any further documents, instruments, or other assurances
and shall take any other action consistent with the terms of this Agreement that
may be reasonably requested by any other party or its counsel for the purpose of
confirming or effectuating any of the actions contemplated by this Agreement.

 

11.12.                  Remedies Cumulative. Any termination of this Agreement
shall be without prejudice to any right or remedy to which a party may be
entitled either by law, or in equity, or under this Agreement.

 

11.13.                  Survival. Notwithstanding any termination of this
Agreement, Sections 2.2, 3, 4, 6, 8, 9 and this Section 11 shall survive and
remain in full force and effect.

 

11.14.                  Counterparts. This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one and the same
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

 

Consultant

 

 

 

 

 

CALICO CAPITAL MANAGEMENT, LLC

 

 

 

 

 

/s/ Michael L. Clofine

 

 

By:

Michael L. Clofine

 

 

Its:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

Client

 

 

 

 

 

WINWIN GAMING, INC.

 

 

 

 

 

/s/ Patrick Rogers

 

 

By:

Patrick Rogers

 

 

Its:

Chief Executive Officer and President

 

 

--------------------------------------------------------------------------------


 

Attachment “A”

 

Indemnification and Contribution

 

The Client shall indemnify and hold harmless Consultant and each of its
controlling persons, subsidiaries, affiliates, directors, officers, and
employees (“Indemnified Persons”), from and against all losses, claims, damages
and liabilities, and all suits, actions, claims, proceedings and investigations
in respect thereof, relating to or arising out of the activities contemplated by
Consultant’s engagement described in the Consulting Agreement to which this
Attachment “A” is attached. The foregoing shall include the reasonable expenses
incurred by Consultant and Indemnified Persons in appearing as witnesses or
being deposed, producing documents or otherwise being involved in any suits,
actions, proceedings or investigations. The Client shall reimburse Consultant
and each Indemnified Person for all reasonable expenses, including attorneys’
fees and disbursements, as they are incurred in connection with investigating,
preparing for or defending any suit, action, proceeding or investigation,
whether or not Consultant or such Indemnified Person shall be a party thereto,
whether or not the same shall involve or result in any liability on the part of
Consultant or such Indemnified Person; provided that the Client shall advance
such expenses only upon receipt of an undertaking by Consultant or such person
to repay such advances if it shall ultimately be determined that Consultant or
such person was not entitled to be indemnified. Notwithstanding the forgoing,
the Client shall not, however, be obligated to indemnify Consultant or any
Indemnified Person in respect of any loss, claim, damage, liability or expense
to the extent the same is found by a final judgment of a court of competent
jurisdiction to have resulted from gross negligence, willful misconduct or bad
faith on the part of Consultant or such Indemnified Person. Consultant shall
have no liability to the Client for any loss, claim, damage, liability or
expense related to or arising out of the activities contemplated by Consultant’s
engagement, except to the extent such loss, claim, damage, liability or expense
is found by a final judgment of a court of competent jurisdiction to have
resulted from gross negligence, willful misconduct or bad faith on the part of
Consultant.

 

If any suit, action, claim, proceeding or investigation is instituted against
Consultant or any Indemnified Person aforesaid in respect of which
indemnification may be sought hereunder, Consultant or such person shall
promptly notify the Client thereof in writing, but the omission so to notify the
Client shall not relieve the Client from any liability except to the extent the
Client shall have been materially prejudiced by such omission. Neither
Consultant nor any Indemnified Person shall be required to provide notice to the
Client with respect to any suit, action or proceeding in which the Client is
named a defendant. The Client shall be entitled to assume the defense of any
suit, action or proceeding with counsel reasonably satisfactory to Consultant;
provided, however, that if the defendants in any such suit, action or proceeding
include both Consultant or an Indemnified Person and the Client or another
indemnified person, and counsel for Consultant or such Indemnified Person shall
have advised in writing that a conflict or potential conflict exists between
Consultant or such Indemnified Person and the Client or another indemnified
person, or that there may be one or more legal defenses available to Consultant
or an Indemnified Person which are different from or additional to those
available to the Client or another indemnified person, then the Client shall not
have the right to assume the defense of such suit, action or proceeding on
behalf of Consultant or such Indemnified Person, and Consultant and such
Indemnified Person shall have the right to select separate counsel to defend
such suit, action or proceeding on its behalf, with costs to be borne by Client.
Subject to the foregoing, the Client shall not be liable for the expenses of
more than one separate counsel (in addition to local counsel) for Consultant and
all Indemnified Persons similarly situated in any one suit, action or proceeding
or substantially similar suits, actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances. The Client shall
not be liable for the settlement of any suit, action, claim or proceeding by
Consultant

 

--------------------------------------------------------------------------------


 

or any Indemnified Person without the Client’s prior written consent. The Client
agrees that it shall not settle any suit, action, claim or proceeding relating
to or arising out of the activities contemplated by Consultant’s engagement,
unless such settlement includes a provision unconditionally releasing Consultant
and each Indemnified Person from all liabilities in respect of the matters which
are the subject of such suit, action claim or proceeding. The provisions hereof
are in addition to all other existing rights to indemnification on the part of
Consultant and each Indemnified Person aforesaid, and shall survive any
termination of Consultant’s engagement hereunder.

 

In order to provide for just and equitable contribution, if a claim for
indemnification hereunder is made, but it is found in a final judgment of a
court of competent jurisdiction that such indemnification may not be enforced in
such case, even though the express provisions hereof provide for indemnification
in such case, then the Client, on the one hand, and Consultant, on the other
hand, shall contribute to the amounts paid, payable or suffered in respect of
the losses, claims, damages, liabilities or expenses for which indemnification
is unavailable or insufficient (i) in such proportion as appropriately reflects
the relative benefits to the Client, on the one hand, and Consultant, on the
other hand, from the transaction contemplated by Consultant’s engagement
hereunder, or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as appropriately reflects not only the
relative benefits referred to in clause (i), but also the relative faults of the
Client, on the one hand, and Consultant, on the other hand, in connection with
the statements, acts or omissions which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. It is agreed that it would not be just or equitable if the
contribution provided for herein were determined by pro rata allocation or any
other method which does not take into account the foregoing. The relative
benefits to the Client and Consultant shall be deemed to be in the proportion
which (A) the total amount to be paid by the Client from the transaction
contemplated by Consultant’s engagement (whether or not consummated), bears to
(B) the fees actually received by Consultant for its engagement (excluding any
amounts received in reimbursement of expenses). In no event shall Consultant’s
share of any liability be in excess of the fees actually received by Consultant
for its engagement (excluding any amounts received in reimbursement of
expenses).

 

2

--------------------------------------------------------------------------------

 